Title: From Thomas Jefferson to Peter Lenox, 22 August 1805
From: Jefferson, Thomas
To: Lenox, Peter


                  
                     Sir, 
                     Monticello Aug. 22. 05
                  
                  In answer to your letter of the 14th. I would observe that mr Foxall was to make two sizes of grate-linings, a larger & a smaller.   their destination as follows.
                  
                     
                        the larger for
                        the smaller for
                     
                     
                        1.
                        the Cabinet (this is put in)
                        1.
                        the Secretary’s room
                     
                     
                        2.
                        Sitting room
                        2.
                        my bedroom
                     
                     
                        3.
                        Circular room
                        3.
                        the room over the sitting room
                     
                     
                        4.
                        breakfasting room
                        4.
                        do. over the breakfasting room.
                     
                     
                        5.
                        North West Dining room
                        5.
                        do. over the Secretary’s room
                     
                     
                        6.
                        Circular room above stairs
                        6.
                        the room at the head of the stairs
                     
                     
                        
                        
                        7.
                        the room over the N.W. corner of the Hall.
                     
                  
                  I do not exactly remember the number of each size which Mr Foxall was to make; but it must have been nearly as above stated.
                  I hope that you will have all the inside work done before my return, & that mr Ingles & mr Webb will have all the furniture finished so that the rooms may all be in order as soon as I return. the coal cellar will be wanting early in October, as my year’s provision of coal will then arrive. the two rooms below stairs which have been heretofore used for pit-coal & charcoal, should be cleaned out, plaistered (if not plaistered already) & whitewashed. Accept my best wishes.
                  
                     Th: Jefferson 
                     
                  
               